Citation Nr: 1038697	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  07-01 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for degenerative joint disease 
of the right hip, to include as secondary to a service connected 
disability.    


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1961 to June 1991.

This matter is on appeal from a February 2006 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

In a tangential matter, the Board notes that in January 2004, the 
Veteran submitted a claim seeking an increased rating for, among 
other disabilities, his service-connected inguinal hernia.  While 
this claim was considered and denied in April 2004, the Veteran 
stated in February 2004 that "actually it's umbilical."  
Indeed, a March 2004 VA examination confirms that he has a 
history of both an inguinal hernia and an umbilical hernia.  

The Board construes the Veteran's February 2004 statement as a 
claim for entitlement to service connection for an umbilical 
hernia.  As this issue has not been previously considered, the 
Board does not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) 
(2010).  Part of VA's duty to assist involves ensuring that any 
VA examinations or opinions obtained must be adequate for 
adjudication.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 
(2007) (holding that once VA undertakes the effort to provide an 
examination, it must provide an adequate one).  

In this case, the Veteran was provided with a VA examination in 
January 2006 in order to determine the nature and etiology of his 
right hip disorder.  There, the examiner opined that this 
disorder was "neither adjunct nor aggravated" by his service-
connected bilateral knee disabilities.  However, the examiner 
specifically noted that the Veteran's claims file were not 
available for review.  

The Board points out that the failure to review the claims file 
does not render the VA examiner's opinion inadequate per se, as 
one cannot categorically exclude the possibility that the 
examiner is nevertheless informed of the relevant facts.  In such 
cases, it is the Board's responsibility to explain why the 
absence of record review detracts from the probative value of the 
opinion of a physician.  Nieves-Rodriguez v. Peake, 22 Vet. App. 
293, 303 (2008).  Here, the fact that the examiner specifically 
noted the absence of the Veteran's claims file, and in particular 
his service treatment records, suggests that the examiner felt 
that a review of those records would be of value in rendering a 
medical opinion.  Moreover, it remains unclear as whether the 
examiner had an accurate understanding of the relevant facts.  
Specifically, in his July 2006 appeal, the Veteran asserted that 
VA examiner misunderstood his statements about when he first 
began to experience right hip symptomatology.  The adequacy of 
the opinion also partly relies on the accuracy of the information 
regarding the Veteran's service-connected disabilities which, in 
this case, was subject to the Veteran's own recollections rather 
than the actual treatment records.  

Further, in support of his claim, the Veteran submitted an 
undated statement from P.B., a licensed massage therapist.  Ms. 
B. explained in general terms that the deleterious effects of 
improper body alignment.  She provided an example of how when 
"someone injures one knee they immediately put extra stress on 
the 'good' knee/hip by 'favoring' the bad knee."  While couched 
in rather ambiguous and diluted terms, but in contemplation with 
the assertions made by the Veteran, the Board finds that the 
statement from Ms. B. suggests the Veteran's compensation for his 
service connected left knee disability puts additional stress on 
his right hip.  


Therefore, as the possibility exists that the VA examiner's 
opinion was based on an inaccurate rendition of the relevant 
facts, especially in view of the Veteran's assertions that the VA 
examiner misunderstood his stated treatment history, the claims 
file should be forwarded to examiner for his review in order to 
determine whether his previous opinion should be amended.    

Finally, the claims file reflects that the Veteran has received 
medical treatment from the VA Medical Center (VAMC) in 
Gainesville, Florida; however, as the claims file only includes 
treatment records from that facility dated up to September 2007, 
any additional records should be obtained.  The Board emphasizes 
that records generated by VA facilities that may have an impact 
on the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC/RO should obtain 
and associate with the claims file all outstanding VA records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA clinical records pertaining to 
the Veteran's claimed right hip disability 
from the Gainesville VAMC for the period from 
September 2007 to the present.

2. Forward the claims folder to the examiner 
who provided the opinion January 2006.  After 
reviewing the relevant evidence including the 
undated statement from P.B., LMT, the 
examiner should be asked whether he wishes to 
amend the opinion he has previously provided.  
Specifically, whether it is at least as 
likely as not (probability of 50 percent 
or greater) that: 

The Veteran's service connected 
orthopedic disabilities including, 
but not limited to, left knee 
disability, right knee disability, 
or low back disability individually, 
or in concert, caused or aggravated 
his right hip disability.

If it is determined that aggravation 
beyond the natural progress of right 
hip disability exists, the examiner 
should be asked to identify the 
baseline level of severity of the 
symptoms prior to aggravation and 
the level of severity of symptoms 
due to service connected 
aggravation.  

If no such relationship between the 
Veteran's right hip disability and 
his service connected orthopedic 
disabilities is found, the examiner 
should opine as to whether the 
Veteran's current right hip 
disability is related to military 
service or any event that occurred 
therein.  

Any alteration to the previous opinion should 
be set forth in a legible report and 
accompanied by a through rationale.  If the 
previous opinion is to be amended, the 
examiner is asked to specify what evidence 
influenced the change in opinion. 

A new examination is not required unless 
deemed necessary by the examiner.  If the 
examiner who provided the opinion in January 
2006 is unavailable, the claims folder should 
be forwarded to a new examiner for an 
examination and opinion.  

Supporting rationale should be provided for 
all requested opinions.  If the examiner 
cannot provide an opinion without resorting 
to mere speculation, such should be stated 
with supporting explanation.

3.  After completing the above, and any other 
development deemed necessary, the Veteran's 
service connection claim should be 
readjudicated based on the entirety of the 
evidence.  If the claim remains denied, the 
Veteran and his representative should be 
issued a supplemental statement of the case.  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



